NOTE: This order is nonprecedential.

  mniteb ~tate~ (!Court of §ppeaI~
      for tbe jfeberaI (!Circuit

             IN RE BALLY GAMING, INC.


                      2011-1132
             (Reexamination No. 90/006,601)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                      ON MOTION


 Before NEWMAN, PROST, and WALLACH, Circuit Judges.
WALLACH,   Circuit Judge.

                       ORDER

    Bally Gaming, Inc. moves without opposition to lift
the stay of proceedings and remand this case to the
United States Patent and Trademark Office, Board of
Patent Appeals and Interferences (Board).

     Bally Gaming, Inc. states that remand is required for
it to file a renewed petition for the Board to consider.

   Accordingly,
IN RE BALLY GAMING                                                 2
       IT Is ORDERED THAT:

       (1) The motion is granted. The case is remanded.
       (2) Each side shall bear its own costs.
                                           FOR THE COURT


      DEC 26 2012                       /s/ Jan Horbaly
          Date                         Jan Horbaly
                                       Clerk
cc:   ~lenn E. Von Tersch, Esq.
       Raymond T. Chen, Esq.
                                                              FILED
s26                                                 u.s.THE FEDE!'l!\t r.!r-!CUITFOR
                                                         COURT OF APPEAlS

Issued As A Mandate:       DEC 26 2012                    DEC 26lUll
                                                               JAN HORBAlV
                                                                  CLERK